 1 McGREGOR W. SCOTT
   United States Attorney
 2 SAMUEL WONG
   CHRISTOPHER HALES
 3 MIRIAM HINMAN
   Assistant United States Attorney
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                   IN THE UNITED STATES DISTRICT COURT

10                                     EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00156-JAM
12
                                     Plaintiff,
13                                                       STIPULATION REGARDING
                             v.                          RETURNING RESTITUTION
14                                                       OVERPAYMENT TO DEFENDANT;
     TIMOTHY BRIAN HARRISON,                             AND ORDER
15
                                     Defendant.
16

17
             Defendant Timothy Brian Harrison has overpaid his restitution order by $316.23 (the
18
     Overpayment). The United States and Defendant file this stipulation seeking an order directing the
19
     Clerk of Court to return the Overpayment to Defendant. The parties hereby stipulate as follows:
20
             1.      Following his convictions, the Court ordered Defendant to pay a $225 special assessment
21
     and $113,000 in restitution, for the total judgment amount of $113,225. Judgment in a Criminal Case
22
     (the Judgment). ECF No. 51.
23
             2.      The United States recovered a total of $113,541.23 from Defendant, resulting in the
24
     $316.23 Overpayment.
25
             3.      The parties agree the Overpayment can and should be returned to Defendant. They
26
     further agree the Clerk of Court should mail, via First Class U.S. Mail, a check or money order in the
27
     sum of $316.23 made payable to Defendant at the following address:
28
     Stipulation Re Restitution
     Overpayment; [Proposed] Order                   1
 1           Federal Bureau of Prisons

 2           Timothy Brian Harrison

 3           Register Number: 76900-097

 4           Post Office Box 474701

 5           Des Moines, Iowa 50947-0001

 6           4.      Accordingly, the United States and Defendant, by their authorized representatives,

 7 request that the Court sign the accompanying proposed order directing the Clerk of the Court to pay the

 8 $316.23 overpayment to defendant Timothy Brian Harrison at his address stated above.

 9                                                        Respectfully submitted,

10 FOR THE UNITED STATES:                                 McGREGOR W. SCOTT
11                                                        United States Attorney

12 Dated: June 4, 2019                              By: /s/ Miriam R. Hinman
                                                        SAMUEL WONG
13                                                      CHRISTOPHER HALES
                                                        MIRIAM HINMAN
14
                                                        Assistant United States Attorneys
15
     FOR DEFENDANT TIMOTHY BRIAN HARRISON:
16

17
     Dated: June 4, 2019                             By: /s/ Daniel B. Olmos
18                                                       DANIEL B. OLMOS
                                                         Attorney for defendant
19                                                       TIMOTHY BRIAN HARRISON
20

21

22

23

24

25

26

27

28
     Stipulation Re Restitution
     Overpayment; [Proposed] Order                    2
 1

 2

 3                                                   ORDER
             The Court, having reviewed the court files and the parties’ Stipulation Regarding Returning
 4
     Restitution Overpayment to Defendant, and good cause appearing therefrom, hereby ORDERS that the
 5
     Clerk of Court shall, within 30 days from the filing of this signed order, mail, via First Class U.S. Mail,
 6
     a check or money order in the sum of $316.23 made payable to defendant Timothy Brian Harrison at the
 7
     following address:
 8
             Federal Bureau of Prisons
 9
             Timothy Brian Harrison
10
             Register Number: 76900-097
11
             Post Office Box 474701
12
             Des Moines, Iowa 50947-0001
13
     IT IS SO ORDERED.
14

15
     Dated: June 5, 2019                                   /s/ John A. Mendez________________________
16
                                                           JOHN A. MENDEZ
17                                                         UNITED STATES DISTRICT COURT JUDGE

18

19

20

21

22

23

24

25

26

27

28
     Stipulation Re Restitution
     Overpayment; [Proposed] Order                    3
